Citation Nr: 0114830	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right elbow fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1999, the RO 
denied service connection for a left shoulder disorder and 
also determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a right elbow fracture.  The 
veteran perfected appeals with both denials.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a left shoulder disorder is due to or the result of a 
disease or injury in service.  

2.  In a decision dated May 4, 1990, the Board denied service 
connection for residuals of a right elbow fracture; the Board 
notified the veteran of that decision, but he did not appeal.

3.  The evidence received subsequent to the Board's May 4, 
1990 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  The May 4, 1990 Board decision that denied service 
connection for residuals of a right elbow fracture is final. 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).

3.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a right elbow fracture.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that no pertinent 
abnormalities were present at the time of the entrance 
examination which was conducted in November 1942.  

In January 1943, a Medical Board made a diagnosis of an old 
fracture of the right elbow with mal-union of fragments, 
manifested by pain and limitation of motion.  It was noted 
that the condition did not arise in the line of duty and was 
not aggravated by active military service.  A separate 
clinical record includes the notation that, according to the 
veteran, the elbow injury occurred in approximately 1935.  

In November 1945, W.E.E, M.D. reported that he had examined 
the veteran and determined that he had a deformity of the 
right elbow joint.  The doctor noted that the deformity was 
caused by a fracture of the ulna and radius in 1932.  The 
doctor wrote that since the veteran entered active duty, his 
soreness had increased.  

In March 1946, the RO denied service connection for residuals 
of a right elbow fracture.  The veteran was informed of the 
decision the same month and of his procedural and appellate 
rights.  He did not appeal the decision.  

In May 1966, L.T.F., M.D. reported that he had examined the 
veteran the same month with complaints of acute elbow pain.  
The doctor noted that there was a deformity present from 
childhood.  Acute epicondylitis was present.  

In July 1966, the RO denied service connection for a 
disability of the right elbow as new and material evidence 
had not been present.  The RO noted there was no evidence of 
aggravation during service of the injury which occurred in 
childhood.  The veteran was informed of the decision and of 
his procedural and appellate rights the same month.  He did 
not appeal the decision.  

In January 1973, D.S.W., M.D. reported he examined the 
veteran's right elbow and observed a mild, stable 
"gunstock" deformity but good function without noticeable 
limitation of motion.  

In March 1973, the RO found that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for the right elbow condition.  The 
veteran was informed of the decision the same month.  

An Electromyograph (EMG) and nerve conduction studies of both 
upper extremities were conducted at a private hospital in May 
1980.  The examinations were within normal limits.  

In May 1980 the RO found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for the right elbow condition.  The 
veteran was informed of the decision in July 1980.  The RO 
again found that new and material evidence had not been 
submitted in a June 1988 decision.  The veteran was informed 
of this decision in July 1988.  The veteran perfected an 
appeal with this decision.  

The transcript of a March 1989 RO hearing is of record.  The 
veteran testified that he broke his arm prior to active duty.  
He opined that active duty service aggravated the disorder.  
He was discharged from service due to his elbow.  He 
indicated that his elbow did not worsen subsequent to his 
discharge until April of 1988 when he broke it again.  He did 
not pursue any medical treatment for his elbow prior to 1980.  

By decision dated May 4, 1990, the Board denied service 
connection by aggravation for a right elbow disorder.  The 
Board found that the residuals of a pre-existing fracture of 
the right elbow were not shown to have undergone any increase 
in the basic level of associated structural pathology during 
the veteran's brief period of service.  

In February 1999 correspondence, the RO informed the veteran 
that his claim for service connection for a right elbow 
disorder had been denied because new and material evidence 
had not been submitted.  The RO also informed the veteran 
that his claim of entitlement to service connection for a 
left shoulder condition had been denied.  

Private treatment records were received in June 1999.  The 
veteran was hospitalized in August 1988.  It was noted that 
he fell in April 1988, sustaining a hyperextension injury to 
the right elbow.  It was further noted that the veteran had a 
supracondylar fracture at the age of seven and that he had 
been discharged from service after less than 90 days due to 
the elbow deformity.  The discharge diagnoses from the 1988 
hospitalization were tardy ulnar palsy of the right elbow 
secondary to trauma, medical subluxation of the right elbow, 
posterior subluxation of the right radial head at the elbow 
and right shoulder bursitis.  The records reveal intermittent 
complaints of and treatment for problems with the veteran's 
left shoulder beginning in 1997.  In October 1998, it was 
noted that the veteran had broken his right arm several 
times.  In December 1998, the veteran began complaining of 
the deformity in his right arm.  

In April 1999, D.P.H., M.D. noted that the veteran had had 
injuries to his right elbow, initially about the age of seven 
and subsequent exacerbated elbow pain on isolated occasions 
during a brief military career.  It reported that the veteran 
was having bilateral shoulder pain at that time also.  The 
shoulder pain and elbow pain eventually resolved.  After the 
veteran's discharge from active duty, he worked in a vigorous 
fashion for many years until a fall from a tree in 1988 at 
which time he experienced increased pain in his elbow with 
increased deformity and decreased motion.  The veteran 
indicated that he had essentially full motion in the elbow 
prior to the 1988 injury.  The doctor noted that he had 
reviewed radiographs from 1988 which revealed a medially 
subluxed elbow and what appeared to be a chronic radial head 
dislocation.  The doctor also reviewed a 1988 arthrogram of 
the shoulder which did not show any full thickness rotator 
cuff tears.  The impression from the examination was that the 
veteran had a deformed elbow with subluxation and only mild 
symptoms and symptoms of bilateral rotator cuff tendonitis 
without evidence of complete tears.  The doctor concluded by 
writing that after a review of the records forwarded to him 
and based on an interview with the veteran, he did not "see 
any causal relationship of the described episode in the armed 
forces to [the veteran's] current impairments."  

The veteran appeared before the undersigned member of the 
Board at a video conference held in March 2001.  He testified 
that he injured his shoulder during active duty when he was 
forced to dig up and transport a heavy cactus.  He started to 
experience pain that night.  He reported that he further 
injured his arm when he was forced to run around a parade 
ground while holding his rifle over his head.  When he sought 
treatment at the infirmary none was rendered.  Instead, the 
doctor on duty took steps to have the veteran discharged due 
to the elbow injury.  The veteran indicated that he first 
broke his right elbow when he was seven years old.  He opined 
that the army aggravated his previously injured right elbow.  
He testified that he received some sort of treatment for his 
shoulder and elbow in 1961 but the medical records were 
unobtainable.  He indicated that a Dr. H. informed him that 
"these three injuries all date back to the same period of 
time."  The doctor further informed the veteran that the 
doctor could not link the injuries to active duty as he was 
not the veteran's doctor at that time.  



Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") concluded that in order to prevail on the 
issue of service connection on the merits, "there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)."  
Hickson at 253.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b))

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statements of the case and 
correspondence issued during the pendency of the appeal, the 
appellant and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The veteran was further informed of 
evidence needed to substantiate his claim at the time of the 
March 2001 video conference.  The service medical records 
were obtained.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  An 
opinion is of record as to the etiology of the disorders on 
appeal.  The Board finds the medical evidence of record 
sufficient to decide these claims.  

The Board notes that veteran's correspondence which initiated 
the current appeal as well as the actual print-out of the 
RO's February 1999 rating decision are not associated with 
the claims file.  The Board further notes, however, that the 
statements of the case dated in April 2000 and June 2000 
provided the veteran, as well as the Board, with the reasons 
and bases for the RO's decision as well as the evidence which 
was relied upon.  The veteran has not indicated in any 
subsequent correspondence that any potential argument he had 
advanced had not been addressed by the RO.  The Board finds 
that a remand is not required in order to try and locate the 
actual rating sheet which reflects the RO's February 1999 
rating decision or the veteran's correspondence which 
initiated the current appeal as it would have no useful 
purpose but to unduly delay matters in resolving this appeal.  

I.  Entitlement to service connection for 
a left shoulder disorder.  

Analysis

The Board finds the preponderance of the evidence is against 
this claim.  The veteran has alleged that he injured his left 
shoulder after moving a large cactus during active duty.  
There is no competent evidence of an in-service injury to the 
veteran's left shoulder in the service medical records.  The 
veteran testified that he received some sort of treatment for 
his left shoulder in 1961 but these records are reportedly 
not available.  The first clinical evidence of a left 
shoulder injury was included in private medical records dated 
in 1998.  The clinical records created in the 1980's and 
1990's did not reference an in-service injury when discussing 
the veteran's past medical history nor do these clinical 
records include any opinions linking any disorder to the 
veteran's relatively brief period of active duty.  

The only evidence of record which shows the veteran injured 
his left shoulder during active duty and which links a left 
shoulder disorder to active duty is the veteran's own 
allegations and testimony.  The veteran, however, is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board notes the veteran testified at a video conference 
hearing in March 2001 that Dr. H. had indicated that his left 
shoulder and right elbow injuries occurred at the same time.  
This allegation is directly contradicted by Dr. H.'s letter 
dated in April 1999 wherein he opines that there is no causal 
relationship between any of the veteran's injuries and active 
duty.  The Court has held that the connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left shoulder 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
residuals of a right elbow fracture.

Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a right elbow fracture.  The 
claim was last denied by the Board in May 1990.  The evidence 
submitted subsequent to the May 1990 decision consists of 
private medical records, a letter from Dr. H. and the 
transcript of the March 2001 video conference.  The private 
medical records, dated in the 1980's and 1990's reveal 
assessments of and treatment for a right elbow disorder.  The 
records do not include a medical opinion relating the 
veteran's residuals of a right elbow fracture to service, 
either by way of incurrence or aggravation.  Such an opinion, 
if obtained, would likely serve as a basis for reopening the 
veteran's claim and the veteran is encouraged to submit such 
evidence if it should be procured in the future.  The Court 
has held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The letter from Dr. H. is new but not material as this 
evidence weighs against the veteran's claim.  The letter 
includes a competent medical opinion to the effect that the 
veteran's right elbow disorder was not incurred in or 
aggravated by active duty.  The doctor noted he had reviewed 
prior medical records and interviewed the veteran with regard 
to the history of his elbow disorder.  The doctor opined that 
the veteran's right elbow disorder was not causally linked to 
the veteran's relatively brief period of active duty.  

The transcript of the March 2001 video conference is new but 
not material.  The fact that the veteran reported he injured 
his right elbow during active duty was already of record at 
the time of the prior decisions which denied service 
connection.  While the veteran has alleged that his right 
elbow disorder was aggravated by active duty, this allegation 
is not given any probative weight as the veteran is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   While the veteran testified that Dr. H. informed 
him that his shoulder and elbow disorders began at the same 
time, the veteran further reported that the doctor could not 
provide a definitive opinion as to the etiology of the 
disorder as he was not the veteran's treating physician at 
that time.  The veteran's assertions as to Dr. H.'s opinion 
as to the etiology of the right elbow disorder is directly 
contradicted by Dr. H.'s April 1999 letter which found no 
causal connection between the veteran's injuries and his 
active duty service.  

The Board finds the evidence which was submitted subsequent 
to the May 1990 Board decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative and/or duplicative and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The veteran has not, at this point, 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for residuals of a right 
elbow fracture.  38 C.F.R. § 3.156.  


ORDER

Entitlement to service connection for a left shoulder 
disorder, is denied.  

New and material evidence not having been submitted at this 
time, the claim of entitlement to service connection for 
residuals of a right elbow fracture has not been reopened


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

